Citation Nr: 1038481	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-21 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran served on active duty from October 1954 to October 
1956, and from March 1961 to March 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2005 rating decision in which the RO, inter alia, 
denied service connection for a left knee disorder.  In February 
2006, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in June 2006, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in June 2006.

In March 2010, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).

In July 2010, the Board remanded the Veteran's claim to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, for 
further action, to include additional development of the 
evidence.  After completing the requested development, the AMC 
granted service connection for left knee popliteal strain with 
osteoarthritic changes to the patellofemoral compartment; but 
thereafter returned the matter on appeal to the Board.


FINDING OF FACT

The AMC's September 2010 award of service connection for left 
knee popliteal strain with osteoarthritic changes to the 
patellofemoral compartment constitutes a full grant of the 
benefit sought with respect to the left knee.





CONCLUSION OF LAW

There no longer remains any allegation of error of fact or law at 
issue in this appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.202 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).

In this case, as indicated above, in a September 2010 rating 
decision, the AMC granted the Veteran's claim for service 
connection for left knee popliteal strain with osteoarthritic 
changes to the patellofemoral compartment.  As this action 
represents a full grant of the benefit sought on appeal by the 
Veteran, there remains no specific error of fact or law that is 
alleged to warrant adjudication of this claim by the Board.  As 
such, the Board does not have jurisdiction to review the appeal, 
and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


